Order entered January 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00635-CR
                                     No. 05-13-01385-CR
                                     No. 05-13-01386-CR

                               DAARON BUYCKS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-33600-N, F12-34766-N

                                          ORDER
         The Court REINSTATES the appeals in cause nos. 05-13-01385-CR and 05-13-01386-

CR. On December 18, 2013, we ordered the trial court to make findings regarding why the

clerk’s records had not been filed in cause nos. 05-13-01385-CR and 05-13-01386-CR. On

December 27, 2013, we received the clerk’s records. Therefore, in the interest of expediting the

appeals, we VACATE the December 18, 2013 order requiring findings.

         Appellant’s brief is due in all three appeals within THIRTY DAYS of the date of this

order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE